JUSTICE WARNER
dissenting.
¶44 I must dissent from the decision to reverse the judgment. The Youth Court did not abuse its discretion in admitting the youth’s shoes into evidence, and even if the shoes should not have been admitted, such error was totally harmless. Likewise, the admission of the youth’s statement concerning how he got to town the morning after the vandalism occurred was not error, much less plain error.
¶45 The Youth Court did not err in sustaining the State’s objection to the admission of the youth’s shoes because the youth’s objection was, indeed, untimely.
¶46 In this case, the youth did not move to suppress any evidence prior to trial. Then, at trial, to the surprise of the prosecution, the youth’s counsel moved to exclude the shoes stating that they had been illegally seized. The State argued that the motion was untimely and the trial judge agreed. Now, on appeal, the youth argues that the Youth Court Act does not require him to file any pretrial motions for suppression of evidence. The youth believes, and the Court agrees, that § 41-5-1415, MCA, gives him a statutory rule of inadmissibility where evidence is alleged during the trial to have been illegally seized. The Court then goes on to say that by not making the objection prior to trial the youth gained no tactical advantage. Nothing could be farther from the truth. The State had no reason to believe a motion to suppress was coming, and naturally was unprepared to hold a hearing on the motion right in the middle of the trial. Nor was the Youth Court prepared. The essence of today’s decision is that it is the duty of the Youth Court to ensure that any evidence that is admitted was legally obtained, whether the youth makes a timely objection or not. This argument places the entire procedural burden on the trial court and on the State.
¶47 Section 46-13-101, MCA, a part of the Criminal Procedural Code, requires a motion which raises issues that can be resolved before trial be in writing, and be raised at or prior to an omnibus hearing. The Legislature has not explicitly addressed the applicability or non-applicability of portions of the Montana Criminal Procedural Code, in *290Title 46, MCA, to the Youth Court Act. Though both the Criminal Procedural Code and the Youth Court Act make repeated references to one another, neither states absolutely that an accused youth must follow the provisions of the Criminal Procedural Code in its entirety. Likewise, this Court has not made an express finding that a juvenile defendant must adhere to § 46-13-101, MCA, if he wishes evidence suppressed. Implicitly, however, this Court’s decisions reflect an acknowledgment that juvenile defendants are bound to follow portions of the Criminal Procedural Code with respect to pretrial motions and the conduct of trials. In Matter of J. W.K. (1986), 223 Mont. 1, 724 P.2d 164, the youth filed a motion to suppress his confession on the first day of trial. This Court held that the filing violated § 46-13-301, MCA. The Court also held that the prosecution had failed to object to the timeliness of the motion and had, therefore, waived its right to object under § 46-20-104, MCA. In In re Stevenson (1975), 167 Mont. 220, 538 P.2d 5, a motion was brought in juvenile court to transfer a Youth Court proceeding to adult court, and a hearing was had on the motion. On appeal, the youth objected to a statement that had been admitted into evidence without objection. This Court declined to consider the objection on appeal because the statement had not been timely objected to at the hearing. These holdings evidence an implicit acceptance of use of portions of Title 46, MCA, in a Youth Court hearing. I would make explicit our prior implicit acceptance of the provisions of Title 46, Chapter 13, MCA, as they relate to the suppression of evidence, and hold that they must be followed in Youth Court proceedings with respect to legal questions which may be resolved prior to the hearing. Specifically, motions to suppress evidence and motions to suppress extrajudicial statements must be made prior to trial in Youth Court matters.
¶48 Perhaps, because counsel on appeal, having researched the issue and anticipated this Court would agree that a pretrial motion to suppress should have been made, the youth now attempts to blame the Youth Court for not setting an omnibus hearing at which counsel could have made the required written motion. Section 46-13-110, MCA, another part of the Criminal Procedural Code, states that in a criminal matter, the court “shall” hold an omnibus hearing. Not only does the youth present an inconsistent argument, that he may take advantage of one part of Title 46 and ignore another, the Youth Court Act specifically does not require an omnibus hearing unless the adjudicatory hearing will be held before a jury. § 41-5-1502(3), MCA.
¶49 It was reasonable for the Legislature to omit the omnibus hearing *291requirement for bench trials from the Youth Court Act because it also gave Youth Court matters a priority in scheduling. Section 41-5-1502(1), MCA. Adding an omnibus hearing requirement to a trial before the Youth Court judge, without a jury, would greatly lengthen the time it would take the matter to get to trial. This should not excuse the youth, however, from bringing his evidentiary concerns before the court prior to the adjudicatory hearing. The record in this case indicates that the Youth Court held the initial plea hearing on February 1, 2002. The adjudicatory hearing did not occur until March 27, 2002. The youth had almost two months in which he could have notified the State and the Youth Court of his intention to raise an evidentiary objection at trial. He did not. I agree with the Youth Court and would hold that the objection was untimely.
¶50 While I disagree with the Court that the shoes should have been excluded; even if they were improperly admitted into evidence any error is completely harmless. At trial, the prosecutor first questioned Deputy Meehan at length about the shoes and there was no objection, and no motion to strike the testimony or to disregard it. Photographs of the shoes as well as of the shoe prints found around the pickup truck and at the golf course were stipulated into evidence and testified to without objection. Deputy Meehan then testified as to his opinion about what the shoe prints meant, again without objection. At the end of Deputy Meehan’s testimony, after all the relevant evidence was before the Youth Court, the prosecutor offered the shoes into evidence. The court asked if there were any objections. At this point, the youth’s counsel finally objected, and then only to admission of the shoes themselves, on grounds that they were taken from the youth without a valid search warrant. By that time, the prosecutor already had in evidence all relevant testimony concerning the shoes. The admission of the shoes themselves was meaningless. The youth still makes no objection to any of the testimony that actually points to his guilt. Thus, any error in admitting the shoes into evidence is clearly harmless.
¶51 While the Court inappropriately shrugs off requirements for making pretrial evidentiary motions, and reduces to “secondary” status Rule 103(a)(1), M.R.Evid., requiring an objection to evidence, or moving to strike evidence already admitted, it errs even further in invoking the plain error doctrine to reverse the judgment because the Youth Court considered a statement by the youth that he came to town with a friend, and a statement that he did not know how he got grass stains on his pants.
¶52 The Court does correctly cite Finley for the proposition that we *292will conduct a plain error review when such error may result in a manifest miscarriage of justice, leave unsettled the fundamental fairness of the trial, or compromise the integrity of the judicial process. Finley, at 137. However, the Court fails to note the limiting language in Finley that plain error doctrine should only be used sparingly, on a case-by-case basis. Finley, at 138. See also State v. Daniels, 2003 MT 247, 317 Mont. 331, 77 P.3d 224.
¶53 In this case it is unlikely that there was any error, much less plain error. In proceedings prior to commencement of the trial, defense counsel advised the Youth Court Judge, who was also to be the fact finder, that the defense was that the youth did not commit the offense and that he had an alibi. Deputy Meehan was called as a witness by the prosecutor and testified as expected, without objection, that C.T.P. told him he came the twenty miles to town with a friend the morning after the offense was committed. Then, on cross examination, C.T.P.’s counsel twice elicited testimony from the deputy that his client had denied that he was in Townsend when the offense was committed. By this simple device C.T.P.’s testimony, that he was in Radersberg at the time the offense was committed in Townsend, came into evidence. This was accomplished without the youth having to take the witness stand and subject himself to cross-examination. Counsel likely accepted C.T.P.’s further statement that he did not know why grass stains were on his pants. Not knowing how one’s pants got grass stained is hardly evidence of guilt sufficient to cause counsel to forego evidence of an unequivocal denial of guilt along with setting up an alibi. This is a sound trial strategy. Naturally, there was no objection at the time.
¶54 Later, C.T.P.’s mother was called by the defense and provided an alibi by saying he was home the night the offense was committed. Unfortunately for the defense, she contradicted her son on how he got to town the next morning. This cast doubt on the rest of her testimony. But, by then, it was a bit late to object to C.T.P.’s statements, and there was no valid objection to the mother’s inconsistent statement. Now, by crying plain error where there was no error at all, counsel on appeal successfully enlists this Court’s aid in defeating the adversary process.
¶55 What would the Court have the trial courts do? Become clairvoyant and sua sponte reject evidence to which no objection was made, but that this Court might later find was admitted in plain error? Sua sponte grant a mistrial after a trial strategy goes awry and an alibi witness forgets her lines? These questions, while rhetorical, defy an answer. It appears that Chief Justice Gray’s fear, expressed in *293Finley, has come true and there really are no limitations on the plain error doctrine other than what this Court unpredictably feels from time to time should cause a reversal. Finley, at 149. Every convicted youth or defendant may as well appeal.
¶56 The admission of the shoes into evidence was not error, and even if it was, such error was harmless. It is very likely that the statements of C.T.P. were admitted as a part of the trial strategy. In the unlikely event that admission of such statements was not planned by the youth’s counsel, plain error review should not act as “a prophylactic for careless counsel.” State v. Price, 2002 MT 284, ¶ 23, 312 Mont. 458, ¶ 23, 59 P.3d 1122, ¶ 23. Plain error review is, by its very nature, a subjective process engaged in by an appellate court. Since we have decided to exercise our inherent power to engage in this process, we must be extremely circumspect in applying it and disciplined enough to refrain from creating chaos. In my view, the Court has done neither in this case. The evidence in question here is not of a nature that its admission may result in a manifest miscarriage of justice, leave unsettled the fundamental fairness of the trial, or compromise the integrity of the judicial process, and plain error review should be summarily denied.
¶57 I dissent from the Court’s decision to conduct plain error review and to reverse the judgment. I would affirm the District Court.
CHIEF JUSTICE GRAY and JUSTICE RICE join in the foregoing dissent.